                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

 Gary DuBose Terry,                                      Civil Action No. 4:12-cv-1798-RMG

                    Petitioner,

 v.
                                                         28 U.S.C. § 2266 THIRTY DAY
 Bryan P. Stirling, Agency Director, South               EXTENSION ORDER
 Carolina Department of Corrections, and
 Willie D. Davis, Warden of Kirkland
 Reception and Evaluation Center,

                    Respondents.


       This matter comes before the Court on the the Report and Recommendation ("R & R") of

the Magistrate Judge (Dkt. No. 142). 28 U.S.C. § 2266(b)(l)(A) requires, as applicable here, a

final determination on any application for a writ of habeas corpus within "60 days after the date

on which the case is submitted for decision .... " The case was submitted for decision on April 17,

2019, as of the Respondents filing their Objections to the R & R. (Dkt. No. 154; 157.) The case

must therefore be decided by June 16, 2019. However, the Court finds that the ends of justice

would be served by delaying the final determination in this case by thirty (30) days, as permitted

under 28 U.S.C. § 2266(b)(l)(C)(i). Specifically, the Court finds that given the complexity of the

case, which involves a multi-thousand page record, a one hundred and forty-four page R & R, over

seven years of briefing by the Parties, and complex questions of constitutional law regarding

ineffective assistance of counsel, failure to allow the delay would be likely to result in a

miscarriage of justice and may mandate the "hasty and unreasoned judicial decision making" that

Congress sought to avoid with 28 U.S.C. § 2266(b)(l)(C). Gray-Bey v. United States, 201 F.3d

866, 870 (7th Cir. 2000). The Court therefore ORDERS that the deadlines of28 U.S.C. § 2266(b)

are extended by one THIRTY (30) DAY period to July 16, 2019.
       AND IT IS SO ORDERED.


                               Richard M. Gergel
                               United States District Court Judge
May ~{, 2019
Charleston, South Carolina
